Citation Nr: 0630511	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for fibromyalgia.



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to April 1955.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Cleveland RO.  The case is now in the 
jurisdiction of the Roanoke RO.  In September 2003, the 
matter was remanded for additional develop.


FINDING OF FACT

Fibromyalgia was not manifested in service and a 
preponderance of the evidence is against a finding that it is 
related to the veteran's active military service.


CONCLUSION OF LAW

Service connection for fibromyalgia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act o 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A November 2001 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  He was provided additional notice 
(to include to submit relevant evidence in his possession) 
via January 2001, January 2002, May 2004, and July 2004 
follow-up letters.  While the veteran did not receive any 
notice regarding rating the disability on appeal or effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.  An August 2002 statement of the case 
(SOC) and April 2006 supplemental SOC (SSOC) notified him of 
what the evidence showed, of the governing legal criteria, of 
the basis for the denial of the claim.  As the veteran has 
received all critical notice, and has had ample opportunity 
to respond/supplement the record after notice was given, he 
is not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.

Regarding the "duty to assist," the RO has been unsuccessful 
in obtaining the veteran's service medical records, with the 
exception of his separation examination report.  After 
attempting to obtain complete records, the RO was notified 
that the veteran's service medical records and any Surgeon 
General Office records were not available at the National 
Personnel Records Center (NPRC) due to a fire at that 
facility.  VA has a heightened duty to assist the veteran in 
developing his claims since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). Here, the veteran was notified, by January 2002 
letter, of alternate sources of documents that could be 
substituted for service medical records, and was advised to 
submit copies of service medical and personnel records in his 
possession.  He was also furnished a questionnaire about his 
military service.  The veteran reported that he had received 
treatment in service at Gorgas Hospital between 1953 and 
1954.  Several different sources were contacted in an effort 
to obtain these records.  Ultimately, in September 2005, the 
National Archives and Records Administration advised that 
1953 and 1954 Gorgas Army Hospital treatment or 
hospitalization records for the veteran could not be located.  
The Board concludes that all reasonable means of obtaining 
such additional service medical records have been exhausted.

To the extent possible, VA has obtained all pertinent private 
medical records that the veteran identified.  As there is no 
evidence that he suffered an injury, disease or event related 
to fibromyalgia during his military service, an examination 
for an opinion as to a possible relationship between the 
claimed disability and the veteran's military service is not 
necessary.   38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of this claim. 

II. Factual Background

As noted above, the veteran's service medical records were 
destroyed in a fire and only his April 1955 service 
separation examination report remains.  The report does not 
note any complaints, findings, or diagnosis related to 
fibromyalgia.  On evaluation, the upper and lower extremities 
and musculoskeletal system were normal.  

March 1976 to February 2005 private treatment records from 
Dr. W. G, a rheumatologist, show that on an initial 
evaluation, in March 1976, the veteran had several 
musculoskeletal complaints.  He reported soreness in his 
legs, knees, and feet with some morning stiffness.  He also 
reported a more than 20-year history of lumbosacral 
discomfort.  A myelogram 10 years earlier was normal.  The 
impression was chronic low back and lower extremity pain of 
unknown etiology.  In October 1978, the veteran complained of 
chronic fatigue and listlessness.  He reported sleeping only 
about six hours at night and "being full of anxiety".  In 
October 1980, the veteran was evaluated for complaints of 
generalized aching and fatigue that had worsened over the 
past month.  He reported that this had been an intermittent 
problem for years.  Associated complaints were skin and 
muscle tenderness, little energy, and generally feeling 
"lousy".  The impression included chronic fatigue, etiology 
unknown.  Similar complaints were noted in May 1981 and 
February 1982.  In August 1983, Dr. W.G. noted that the 
veteran had had chronic fatigue and body aching ever since he 
had known him, and that his was primarily a fibrocytic 
pattern.  In an October 1983 record, there was an impression 
of fibrocytic syndrome.  

A September 2001 statement from Dr. W. G. indicates that he 
believes the veteran already had fibromyalgia at the time of 
his first visit in March 1976.  According to the history the 
veteran provided, the physician believed that it had been 
present for many years prior to the initial evaluation.  He 
stated that fibromyalgic type illness had been related to the 
stresses of activity such as military service, and opined 
that it was possible that some form of chemical exposure may 
have precipitated it.  He added that the exact etiology of 
fibromyalgia was not known.  

Private chiropractic treatment records from May 1997 to 
December 2001 reflect treatment for low back and lower 
extremity pain.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

At the outset, it is noteworthy that the veteran asserts that 
his theory of a nexus between his fibromyalgia and chemical 
exposure in service is analogous to claims seeking service 
connection for disability due to undiagnosed illness by 
Persian Gulf War veterans Agent Orange based claims by 
Vietnam veterans.  In that regard, it is noteworthy that 
while Congress enacted legislation providing certain 
presumptions for veterans who served in Vietnam based on 
Agent orange exposure and for veterans who served in 
Southwest Asia during the Persian Gulf War based on 
undiagnosed illness incurred therein, there are no similar 
legal presumptions based on chemical exposure for veterans 
who served during the Korean Conflict era.  Consequently, to 
establish service connection for fibromyalgia, the veteran 
must show by competent evidence that such disability is 
related to his military service.  

The veteran claims that during service he was forced to 
participate in an experiment in which his fatigues were 
saturated in an unknown chemical and he was required to 
remain in such clothing for 24 to 48 hours.  He states that 
the experiment was terminated early and that it was rumored 
several soldiers who participated in the experimented became 
ill (and two died).  There is no competent evidence that 
supports this allegation.  There is no evidence that 
fibromyalgia was manifested in service, or soon thereafter.  
Although the majority of the veteran's service medical 
records are not available, his service separation examination 
report, which is of record, shows no complaints, findings, or 
diagnosis related to fibromyalgia.  The first documentation 
of fibromyalgia is in March 1976, approximately 21 years 
postservice.  Significantly, such a lengthy time interval 
between service and the earliest medical documentation of 
complaints or findings pertaining to the disability for which 
service connection is sought is, of itself, a factor for 
consideration in determining whether a disability might be 
service related.  While Dr. W. G. has stated that he believes 
the veteran had fibromylagia for many years prior to his 
initial evaluation of the veteran in March 1976, this does 
not place the onset of the disease in service.  And while the 
physician notes that fibromyalgia has been related to 
stressful activity like military service, and that it may 
possibly be precipitated by chemical exposure, he ultimately 
concedes that the etiology of fibromylagia is unknown.  
Consequently, to the extent that Dr. W.G.'s opinions may be 
considered to relate the veteran's fibromyalgia to his 
service, they are speculative (and thus not probative), and 
to the extent that they may be seen as linking the 
fibromyalgia to chemical exposure in service, they are based 
on uncorroborated information, and lack probative value.  As 
was noted, there is no evidence that the veteran was exposed 
to any toxic chemical in service.  

As for the veteran's own opinion that his fibromylagia is 
somehow related to service, that opinion is not competent 
evidence, as he is a layperson and has no training or 
expertise to offer a medical opinion regarding etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  

In summary, fibromyalgia was not manifested in service, and a 
preponderance of the evidence is against a finding that it is 
related to the veteran's military service. Hence, a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


